FILED
                                                           Apr 28 2016, 8:26 am

                                                               CLERK
                                                           Indiana Supreme Court
                                                              Court of Appeals
                                                                and Tax Court




APPELLANT PRO SE                                           ATTORNEYS FOR APPELLEE
Tyreese Taylor-Bey                                         Gregory F. Zoeller
Pendleton, Indiana                                         Attorney General

                                                           James B. Martin
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

Tyreese Taylor-Bey,                                        April 28, 2016
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           49A05-1503-CR-123
        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Honorable Sheila A. Carlisle,
Appellee-Plaintiff                                         Judge
                                                           Trial Court Cause No.
                                                           49G03-1203-MR-17341



Vaidik, Chief Judge.




Court of Appeals of Indiana | Opinion 49A05-1503-CR-123 | April 28, 2016               Page 1 of 5
                                            Case Summary
      Tyreese Taylor-Bey was convicted of murder. He now appeals, arguing that the

      trial court lacked jurisdiction based on his status as a “Moorish American

      National Sovereign” and “Secured Party Creditor.” Because the trial court had

      jurisdiction, we affirm.



                             Facts and Procedural History
[1]   In March 2012, the State charged Taylor-Bey with murder stemming from the

      2004 shooting of Jesus Echavarria in Indianapolis.1 His case was filed in

      Marion Superior Court. Taylor-Bey represented himself throughout the

      proceedings with the assistance of stand-by counsel.

[2]   Shortly after the murder charge was filed, Taylor-Bey filed a motion to dismiss

      the charge based on his status as a “Moorish American Sovereign National”

      and “Secured Party Creditor.” The trial court denied this motion as well as

      Taylor-Bey’s motion to reconsider. After Taylor-Bey filed a plethora of other

      motions regarding his status and received numerous continuances, his jury trial

      was held in February 2015. The jury found him guilty of murder, and the trial

      court sentenced him to sixty-five years.




      1
       The State charged Taylor-Bey with other crimes but later dismissed them. Therefore, we reference only
      murder.

      Court of Appeals of Indiana | Opinion 49A05-1503-CR-123 | April 28, 2016                       Page 2 of 5
[3]   Taylor-Bey, pro se, now appeals.



                                  Discussion and Decision
[4]   Taylor-Bey raises one issue on appeal. He contends that the trial court did not

      have jurisdiction. Indiana trial courts possess two kinds of jurisdiction: subject

      matter and personal. K.S. v. State, 849 N.E.2d 538, 540 (Ind. 2006). Subject-

      matter jurisdiction is “the power to hear and determine cases of the general

      class to which any particular proceeding belongs.” Id. An Indiana court

      obtains subject-matter jurisdiction through the Indiana Constitution or a statute.

      In re B.C., 9 N.E.3d 745, 751 (Ind. Ct. App. 2014). Personal jurisdiction

      “requires that appropriate process be effected over the parties.” K.S., 849
N.E.2d at 540 (concluding that personal jurisdiction existed because “K.S. was

      a Marion County resident who submitted himself to the authority of the

      court.”).

[5]   As for subject-matter jurisdiction, the murder charge against Taylor-Bey was

      filed in Marion Superior Court. According to Indiana Code section 33-29-1.5-

      2, all nonstandard superior courts, including Marion Superior Court, have

      original and concurrent jurisdiction in all criminal cases allegedly committed in

      Marion County. See also Ind. Code chapter 33-33-49 (Marion County); Marion

      County Local Court Rules, Marion Superior Court Criminal Rules, LR49-

      CR2.2-100. Accordingly, Marion Superior Court had subject-matter

      jurisdiction over the murder charge that the State brought against Taylor-Bey.



      Court of Appeals of Indiana | Opinion 49A05-1503-CR-123 | April 28, 2016   Page 3 of 5
[6]   Taylor-Bey also argues that the trial court did not have personal jurisdiction

      over him because he is not a United States citizen but rather a Moorish

      American National. Taylor-Bey relies on Dred Scott v. Sandford, 60 U.S. 393,

      403-04 (1856), for this proposition. However, the Fourteenth Amendment to

      the United States Constitution provides that “all persons born or naturalized in

      the United States, and subject to the jurisdiction thereof, are citizens of the

      United States and of the State wherein they reside.” The Fourteenth

      Amendment overturned the Dred Scott decision and made “all persons born

      within the United States and subject to its jurisdiction citizens of the United

      States.” Slaughter-House Cases, 83 U.S. 36, 73 (1873).


[7]   In any event, personal jurisdiction does not require the defendant to be a United

      States citizen. See United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011)

      (“Regardless of an individual’s claimed status of descent, be it as a ‘sovereign

      citizen,’ a ‘secured-party creditor,’ or a ‘flesh-and-blood human being,’ that

      person is not beyond the jurisdiction of the courts. These theories should be

      rejected summarily, however they are presented.”); United States v. Burke, 425
F.3d 400, 408 (7th Cir. 2005) (“Personal jurisdiction is supplied by the fact that

      Burke is within the territory of the United States. Whether he came to this

      nation in a regular manner does not affect the court’s authority to resolve the

      criminal charges against him.”). Because Taylor-Bey’s crime occurred in

      Marion County, Indiana, Marion Superior Court had personal jurisdiction over

      him in this case. See Ind. Code § 35-41-1-1(b) (providing that a “person” may

      be convicted under Indiana law if the conduct or result occurred in Indiana);


      Court of Appeals of Indiana | Opinion 49A05-1503-CR-123 | April 28, 2016    Page 4 of 5
      Ind. Code § 35-32-2-1 (“Criminal actions shall be tried in the county where the

      offense was committed . . . .”). We therefore affirm the trial court.2

[8]   Affirmed.

      Barnes, J., and Mathias, J., concur.




      2
        To the extent Taylor-Bey raises other issues in his sixty-two-page brief, including that the State “charged a
      fiction creature” and not the correct entity Tyreese Taylor-Bey©, Appellant’s Br. p. 36, they are merely
      reiterations of his argument that the trial court did not have jurisdiction. None of these arguments affect the
      trial court’s jurisdiction over the murder charge that the State brought against Taylor-Bey.

      Court of Appeals of Indiana | Opinion 49A05-1503-CR-123 | April 28, 2016                             Page 5 of 5